UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015. or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-35218 ECHO THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 41-1649949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 99 Wood Avenue South, Suite 302, Iselin, NJ (Address of principal executive offices) (Zip Code) 732-549-0128 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer £(Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of May 8, 2015, 11,128,275 shares of the registrant’s Common Stock, $0.01 par value, were issued and outstanding. Table of Contents ECHO THERAPEUTICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2015 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item Page 1. Condensed Consolidated Financial Statements (Unaudited): 1 Condensed Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2015 and 2014 2 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the three months ended March 31, 2015 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements 5 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 3. Quantitative and Qualitative Disclosuresabout Market Risk 16 4. Controls and Procedures 16 PART II - OTHER INFORMATION 1. Legal Proceedings 17 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 5. Other Information 17 6. Exhibits 17 SIGNATURES 18 EXHIBIT INDEX 19 -i- Table of Contents PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ECHO THERAPEUTICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Prepaid and other Total current assets Property and equipment, net Other assets: Intangibles, net Other Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued and other Premium financing payable — Derivative liabilities Total current liabilities Deferred revenue, net Total liabilities Commitments and contingencies Stockholders’ equity: Preferred Stock, $0.01 par value; 40,000,000 shares authorized: Convertible Series C - 10,000 shares authorized; issued and outstanding 1,000 shares 10 10 D - 3,600,000 shares authorized; issued and outstanding 1,000,000 shares E - 1,748,613 shares authorized, issued and outstanding F - 5,000,000 shares authorized; issued and outstanding 3,555,180 and 840,336 shares, respectively Common stock, $0.01 par value, 150,000,000 shares authorized; issued and outstanding 11,128,275 and 12,629,695 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. -1- Table of Contents ECHO THERAPEUTICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Licensing revenue $
